In an action to recover damages for personal injuries, etc., the defendant Breezy Point Cooperative, Inc., appeals from an order of the Supreme Court, Kings County (Pino, J.), dated October 10, 1984, which denied its motion for summary judgment to dismiss the complaint as against it and any and all cross claims against it.
Order affirmed, with one bill of costs.
Summary judgment is a drastic remedy and should not be granted where there is any doubt as to the existence of a triable issue (see, Rotuba Extruders v Ceppos, 46 NY2d 223, 231). Here there are triable issues. Therefore, summary judgment was properly denied. Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.